Citation Nr: 1201291	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-04 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to non-service-connected death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.  

3.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to November 1952.  The Veteran died in July 2007.  The appellant is the surviving spouse of the Veteran.    

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, a Board videoconference hearing was held before the undersigned on the issue of entitlement to non-service-connected death pension.  A transcript of the hearing is associated with the claims file.  

In an August 2010 decision, the Board denied the appellant's claim for non-service-connected death pension.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By July 2011 order of the Court, the August 2010 decision was vacated and the matter remanded to the Board.  

As part of the order, the Court requested that the Board make a determination regarding the viability of the appellant's claims for service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.  After review, the Board finds that these issues need to be addressed and the Board will do so in the REMAND portion of the decision below.  They are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Between August 2007 and January 31, 2008, the appellant's countable annual income for a surviving spouse with no dependents was less than the maximum annual pension rate (MAPR) for death pension benefits.  

2.  From February 1, 2008, the appellant's countable annual income for a surviving spouse with no dependents exceeds the maximum annual pension rate (MAPR) for death pension benefits.  


CONCLUSIONS OF LAW

1.  Between August 2007 and February 2008 the criteria for entitlement to non-service-connected death pension benefits were met.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2011).

2.  From March 2008 the criteria for entitlement to non-service-connected death pension benefits during the pendency of the appeal are not met.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter, such as in the present case with reference to entitlement to death pension benefits.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.  

In any event, review of the claims folder reveals compliance with the VCAA.  That is, by way of a VCAA letter dated in August 2007 the RO advised the appellant of the evidence needed to substantiate her death pension claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible to provide.  38 U.S.C.A. § 5103(a).  Thus, the Board finds that VA has provided to the appellant all notice required by the VCAA.  

Entitlement to Death Pension

Death pension is available to the "surviving spouse" of a veteran because of his non-service-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2011).  
 
Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2009).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2009).  Fractions of dollars will be disregarded in computing annual income. 38 C.F.R. § 3.271(h).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  SSA income is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income of the surviving spouse and the Veteran's children in her custody.  38 C.F.R. § 3.23(d)(5).  Such incomes are therefore included as countable income.  Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from a surviving spouse's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  

As of December 1, 2006, the MAPR as to death pension for a surviving spouse without a dependent child was $7329.  As of December 1, 2007, the MAPR was $7498.  As of December 1, 2008 and for the years 2009 and 2010, the MAPR is $7933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen02.htm).  

Initially, as to the death pension claim, the record reveals that the Veteran had the requisite wartime service, his death has not been determined as being service connected, and the appellant has the minimal net worth to be eligible for pension.  See 38 C.F.R. §§ 3.3(b)(4).  The basis for the RO's denial of death pension benefits was predicated on the fact that the surviving spouse (appellant) had not submitted necessary income information to determine whether she had income deemed greater than the MAPR in the year she applied for benefits.  Following the denial of pension benefits, the appellant submitted several documents indicating her income over the past several years, and gave sworn testimony to the undersigned regarding the monthly amount she was receiving as of June 2010, the date of the Board personal hearing.  

The appellant filed her claim for non-service-connected death pension benefits in August 2007; therefore, the Board will calculate her family income for the periods after this date.  See 38 C.F.R. § 3.271(a).  The Board finds that between August 2007 and January 31, 2008, the appellant's countable annual income for a surviving spouse with no dependents was less than the maximum annual pension rate (MAPR) for death pension benefits.  In October 2007, the appellant submitted a financial status report that indicated her total monthly net income to be $504.00.  At the Board hearing in June 2010, she testified that her income in 2007 was about $500.00 per month.  At $504.00 per month, this makes her income during the 12-month annualization period as $6,048.00 per year.  The appellant has submitted no evidence of a medical expense deduction, but did submit a payment for funeral expenses of $642.26.  Therefore, for the annualization period beginning in August 2007, the surviving spouse's MAPR is calculated to have been was $5405.74.  

The Board finds that from February 1, 2008, the appellant's countable annual income for a surviving spouse with no dependents exceeds the maximum annual pension rate (MAPR) for death pension benefits.  In February 2008, VA received a notification letter from the Department of the Treasury regarding a Federal Payment Levy of the Internal Revenue Service.  This shows that the appellant was scheduled to receive a monthly amount of $867.00 from the Social Security Administration (SSA) that was reduced by $130.05, the amount of a federal tax levy.  It was not indicated whether this was a monthly reduction or a single payment reduction.  Giving the appellant the benefit of the doubt, the Board considers that this was a monthly deduction and this would place her monthly income at $736.95 per month.  This places the appellant's MAPR as $8,843.40, well in excess of the maximum allowed for death pension benefits.  

In February 2009, the appellant submitted a pension eligibility verification report for a surviving spouse with no children that was dated in September 2008.  At that time, she reported that she had monthly income of $800.00.  She did not report any evidence of allowable expense deductions; therefore, her annualized income amounts to $9600.  

At the Board personal hearing in June 2010, the appellant reported a current monthly income of $1040.00.  She did not report any evidence of allowable expense deductions; therefore, her annualized income amounts to $12,480.  

In summation, the Board finds that the appellant's countable income was $5405.74 from August 2007 until January 31, 2008; therefore, she is entitled to pension benefits for this period.  As of February 1, 2008, and thereafter, her income exceeded the MAPR such that pension became no longer warranted as of that date.  In making this determination, VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  In this case, From February 1, 2008, her countable income was, and currently is, in excess of the applicable pension rate for death pension.  For this reason, the appellant is not legally entitled to death pension benefits as of February 1, 2008.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

From August 2007 through January 31, 2008, non-service-connected death pension is granted; as of February 1, 2008, non-service-connected death pension is denied.  



REMAND

As noted, the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 remain pending before the Board.  Review of the record shows that the appellant requested a hearing regarding these issues in the substantive appeal submitted in February 2008.  While she gave testimony before the undersigned at a Board videoconference hearing in June 2010, her testimony was limited to the issue of pension benefits.  Under these circumstances, it must be determined whether she wishes to offer Board personal hearing testimony regarding these additional issues.  

Regarding the issue of service connection for the cause of the Veteran's death, it is noted that the Veteran's claims folder has not been afforded a medical review to determine if the Veteran's service-connected disabilities may have caused or substantially or materially contributed to his death.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (setting forth the criteria when a VA medical examination is necessary); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling; glaucoma with bilateral optic atrophy due to blood loss causing hypofusion to the optic nerve, rated 50 percent disabling; peripheral neuropathy of the right lower extremity, residual of a cold injury, rated 40 percent disabling; peripheral neuropathy of the left lower extremity, residual of a cold injury, rated 40 percent disabling; residuals of a shell fragment wound of the left upper arm, rated 20 percent disabling; and hemorrhoids, rated zero percent disabling.  The Veteran was found totally disabled by reason of individual unemployability (TDIU) from August 31, 1999.  

The certificate of death lists the immediate cause of the Veteran's death to be septic shock, due to, or as a consequence of, positive blood cultures for staphylococcus.  Another significant condition indicated as contributing to death, but not related to the underlying cause of death was renal failure on dialysis.  The underlying reason for the staphylococcus infection is not listed.  The records of the Veteran's terminal hospitalization showed that the Veteran was not well-oriented prior to his death, but there is no indication to what extent this was the result of non-service-connected disabilities or possibly his service-connected PTSD.  In view of this, the Board finds that a medical review of the claims file to assist in determining the cause of death and possible contribution from the Veteran's service-connected disabilities should be undertaken prior to appellate consideration.  

Accordingly, the issues of service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318 are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the appellant and ascertain her wishes regarding a Board personal hearing on the remaining issues on appeal, namely, service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.  

2.  The RO/AMC should arrange for the Veteran's treatment (medical) records to be reviewed to ascertain the cause of the Veteran's death and whether the Veteran's service-connected disabilities may be related thereto.  The examiner should be requested to render specific opinions regarding the cause of the Veteran's death: 
A) Is it at least as likely as not that any of the service-connected disabilities were related to the cause of the Veteran's death or led to the Veteran's death?
B)  Is it at least as likely as not that any of the service-connected disabilities contributed substantially and materially to the cause of the Veteran's death?
C) Is it at least as likely as not that any of the service-connected disabilities were so debilitating that they accelerated the Veteran's death?

The relevant documents in the claims folder should be made available.  The examiner should provide a rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues of service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


